DETAILED ACTION

Priority 
	 This application is a Continuation of 15/495,758, filed 04/24/2017, now U.S. Patent No. 10,891,602, which is a Continuation of 14/012,793, filed 08/28/2013, now U.S. Patent No. 9,633,345.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed on 03/31/2021, which include Amendments to the Claims and an Amendment to the Title, has been entered. The Drawings filed on 04/12/2021 have also been entered and accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,891,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current patent application and the claims of the ‘602 patent are each directed to devices and/or methods that receive environmental signals from a plurality of POS devices, analyses the signals to determine a change indicative of a security breach, and transitioning a POS device from conducting purchase transaction within a first time period to executing security instructions within a second time period.  Any differences between the claimed inventions are obvious in view of the prior art of record.  See rejection under 35 USC § 103.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-10, and 17-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 2-10 are directed to a process.  Claims 11-16 are directed to a machine1.  Claims 17-21 are directed to a product. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 2 is illustrative of the claimed (ineligible) subject matter:

A method for using customer devices for providing security in residential and office environments, comprising:
accessing first environment signals from a first environment sensor of a first user device and second environment signals from second environment sensor of a second user device, the first environment signals and the second environment signals indicative of a wireless signal quality of a wireless environment at one or more of the first user device and the second user device;
analyzing the first environment signals and the second environment signals to determine a wireless signal quality change in the wireless environment; 
determining, based at least on the wireless signal quality change, an indication of a potential security breach at a physical location where the first user device and the second user device are located; and
in response to determining that there is an indication of the potential security breach, determining whether to transition at least one of the first user device and the second user device from executing non-security instructions for conducting non-security operations to executing security instructions for conducting security operations.  

The claims recites method of determining whether to transaction at least one user device from executing non-security instruction to execution security instructions.  All of the claim elements of the body of the claim are concepts performed in the human mind including an observation, evaluation, and judgment.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-8 and 10, these claims fail to include any additional elements for practicing the abstract concept, and only recite objects, including sensors and user devices, from which “signals” are accessed by an unspecified device or actor.  Consequently, these claims as currently presented fail to integrate the judicial exception into a practical application.  Claims 9 and 17 additionally require sending an instruction, but fail to specify the device or actor that accomplishes this task, and accordingly, fails to provide a meaningful limitation.  

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 2, and this claims fails to include any additional elements, and consequently, fail to provide an inventive concept.  Claim 17 recites  a non-transitory machine readable medium storing instructions to perform the abstract idea and receiving signals from sensors.  However, when considered separately and in combination, this elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to receive and process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al., US 2015/0066671 A1, hereinafter Nichols in view of Albert et al., US 2008/0007404 A1, hereinafter Albert.

In regard to claim 2, Nichols discloses a method for providing security to point of sale (POS) devices, comprising:
accessing first environment signals from a first environment sensor of a first user device and second environment signals from second environment sensor of a second user device (see ¶ 0027, disclosing “a management POS device communicates with the other POS devices to receive environmental signals generated by the environment sensors from those POS devices and itself”), the first environment signals and the second environment signals indicative of a wireless signal quality of a wireless environment at one or more of the first user device and the second user device (see ¶ 0023, disclosing use of “wireless signal quality” to detect motion); 
analyzing the first environment signals and the second environment signals to determine a wireless signal quality change in the wireless environment that is indicative of a security breach (see ¶ 0027, disclosing “analyze environment signals generated by the environment sensors from the POS devices 208”; see ¶0035, “environmental signals are analyzed for a security breach”); and
determining, based at least on the wireless signal quality change, an indication of a potential security breach at a physical location where the first user device and the second user device are located see ¶0035, “a determination of a security breach at block 108”);
[in response to determining that there is an indication of the potential security breach, determining whether to] transition[ing] at least one of the first user device and the second user device from executing purchase instructions from executing non-security instructions for executing non-security instructions to executing security instructions for conducting security operations (see ¶ 0031, disclosing “instructions may be sent to each of the POS devices 208 and other computing devices to transition those devices from payment and customer engagement functionality to security stream functionality (e.g. by a management device)”);
However, Nichols fails to disclose:
the determining to transition being in response to a determination that the wireless signal quality change is indicative of the security breach 
Albert discloses:
in response to a determination that the wireless signal quality change is indicative of the security breach, transitioning to execute security instructions (see ¶ 0015, disclosing “[t]he computer also has software for instructing the computer to communicate responsive signals when an alarm response is required”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to include transition a POS device of Nichols to execute security instructions in response to a determination that the wireless signal quality change is indicative of the security breach, as taught by Albert, in order to alert appropriate personnel of the intrusion.  See Albert, ¶ 0036.  Including such a feature would improve any security device in the same manner.

In regard to claim 3, Nichols further discloses the method of claim 2, wherein the physical location is bound by a plurality of physical walls, where at least one of the physical walls can be breached during a security breach (see ¶ 0020, disclosing “a plurality of walls 202”).

In regard to claim 4, Nichols further discloses the method of claim 2, further comprising: analyzing signal quality of the first environment signals and the second environment signals in accordance with a sensitivity setting to determine that the wireless signal quality change in the wireless signal quality of the wireless environment is indicative of the security breach (see ¶ 0037, disclosing “a sensitivity that allow the detection sensitivity for that POS device to be adjusted”)

In regard to claim 5, Nichols further discloses the method of claim 2, further comprising: transmitting communication to a management device to cause the management device to display, in a user interface, a location, in the wireless environment, of the wireless signal quality change (see ¶ 0048, Fig. 3b).

In regard to claim 6, Nichols further discloses the method of claim 2, further comprising: receiving audio information provided by the first environment sensor on the first POS device in response to audio generated by the second POS device; and analyzing the audio information to detect motion that is indicative of the security breach (see ¶0042).

In regard to claim 7, Nichols further discloses the method of claim 2, wherein the determining whether to transition at least one of the first POS device and the second POS device is based on one or more of a location of each of the first POS device and the second POS device and respective types of the first environmental sensors and the second environmental sensors (see ¶ 0035).

In regard to claim 8, Nichols discloses the method of claim 2, wherein the first POS device is configured to execute a portion of the security instructions in background while executing the purchase instructions (see ¶ 0031, disclosing “a detected sound signal that matches a gun shot, may be detected while the POS device 208 are being    used to conduct payment transaction at block 104”).

In regard to claim 9, Nichols discloses the method of claim 2 sending instructions to the second user device to transition the second user device form executing non-security instructions for conducting non-security operations to executing security instructions for conducting security operations (see ¶ 0031, disclosing “instructions may be sent to each of the POS devices 208 and other computing devices to transition those devices from payment and customer engagement functionality to security system functionality (e.g. by a management device)”).

In regard to the claims 10, Nichols further discloses embodiments wherein at least one of the first user device and the second user device is a general purpose device purposed for non-security operations including general residential or office use, and wherein the transaction repurposes the first user device or the second user device for security operations (see ¶ 0028, disclosing use of “business office” or  “family home” computing devices).


In regard to claims 11-16 and claims 17-21, Nichols and Albert similarly render obvious a device (see Nichols, ¶ 0041) and a product (see Nichols, ¶ 0041) for performing the method as recited in claims 2-10, and consequently are rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drzymala et al., US 2017/0316537 A1 (System for and method of sensing and responding to emergencies in a venue)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
8/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 11-16 are directed to a machine, but are not subject to a rejection under 35 USC 101 because they require a step of the device transitioning the user device rather than merely making a determination and/or communicating instructions.